department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar z014 uniform issue list legend company plana plan b plan c plan d plan e dear this is in response to your letter dated date in which you request a private_letter_ruling that the minimum distribution_requirements of sec_401 a of the internal_revenue_code code would not be violated if the company amended plans a b c d and e collectively the plans to offer a lump sum payment option during a limited window period to the plan's retirees and other participants alternate payees and beneficiaries including those for whom annuity payments have already begun the following facts and representations have been submitted under penalty of perjury in support of the ruling requested page facts the taxpayer company designs manufactures and sells goods both in the united_states and throughout the world it is the sponsor of the plans which are intended to be tax-qualified defined benefit plans that received their most recent favorable determination letters dated july august july date and december respectively the plans cover a significant number of employees and former employees of the company as well as beneficiaries the automatic form of benefit for a single participant in plan a is a single_life_annuity and the automatic form of benefit for a married participant is a joint_and_survivor_annuity optional forms of benefit in the plans include a a or joint_and_survivor_annuity a period certain annuity or lump sum payments in certain cases the automatic form of benefit for a single participant in plan b is a single_life_annuity and the automatic form of benefit for a married participant is a joint_and_survivor_annuity a joint_and_survivor_annuity for disabled participants optional forms of benefit in the plans include a a or joint_and_survivor_annuity and a period certain annuity the automatic form of benefit for a single participant in plan c is a single_life_annuity and the automatic form of benefit for a married participant is a joint_and_survivor_annuity optional forms of benefit in the plans include a a or joint_and_survivor_annuity or a period certain annuity or lump sum payments in certain cases the automatic form of benefit for a single participant in plan d is a single_life_annuity and the automatic form of benefit for a married participant is a joint_and_survivor_annuity a joint_and_survivor_annuity for disabled participants optional forms of benefit in the plans include a a or joint_and_survivor_annuity or a period certain annuity or lump sum payments in certain cases the automatic form of benefit for a single participant in plan e is a single_life_annuity and the automatic form of benefit for a married participant is a joint_and_survivor_annuity optional forms of benefit in the plans include a a or joint_and_survivor_annuity or a period certain annuity the company represents that the pension benefit obligations attributable to the plans and reported on the company's financial statements are disproportionately large and very sensitive to swings in interest rates over time these obligations have skewed disproportionately towards retirees swings in interest rates and changes in economic conditions have caused the plans' pension obligations to be very volatile the company represents that this volatility may adversely impact its ability to obtain required financing and may impact its cash_flow profile thus making the company less competitive in the marketplace page to reduce the impact of the volatility of the large pension obligations the company proposes to amend the plans to offer during a limited period of time a lump sum payment option to certain participants and beneficiaries of the plans the window would be offered to a broad group of the plans' participants and beneficiaries in four categories participants currently receiving benefit payments participants who have retired upon attaining normal_retirement_age or early retirement age but have not begun receiving benefit payments beneficiaries who presently are receiving either pre-retirement or post-retirement survivor benefits or are eligible to receive survivor benefits under the plans and alternate payees currently receiving benefits collectively window-eligible participants the company represents that this window period to select a lump sum payment will be offered on a one-time basis to window eligible participants under the amendment window-eligible participants would have a specified limited window period of between and days during which they could elect to receive what the company represents is the actuarial present_value of their remaining benefits under the plans at the time of such election in the form of a single lump sum payment in addition to the single lump-sum option those window-eligible participants receiving benefit payments would be able to elect to receive in lieu of their current annuity the actuarial present_value of their remaining accrued_benefits as a single_life_annuity a qualified_joint_and_survivor_annuity or a qualified_optional_survivor_annuity elections by window-eligible participants to receive a new distribution option will be subject_to applicable spousal consent the company represents that each window-eligible participant would be provided information and guidance sufficient to enable participants to clearly understand their options without steering participants to a particular result the company represents that window-eligible participants that elect a new distribution option will be considered to have a new annuity_starting_date as of the first day of the month in which their new benefit is payable the company represents that the funding levels of the plans are sufficient so that the window programs will not trigger benefit restrictions described in sec_436 of the code in addition the company represents that the amendment will not change the ability of window-eligible participants to elect during the window period to receive qualified joint and survivor annuities or qualified optional survivor annuities in accordance with sec_401 a and of the code based on the facts and representations stated above company requests a ruling that the minimum distribution_requirements of sec_401 a ofthe code would not be violated if the company amended the plans to offer the lump sum window to participants and beneficiaries including those for whom annuity payments have commenced under the plans spousal consent must include where the law requires both the current spouse and a former spouse if the annuitant has remarried since the annuity_starting_date the company is not requesting a ruling with respect to window-eligible participants for whom annuity payments have not commenced page applicable law sec_401 a of the code and the regulations thereunder regulations provide rules relating to required minimum distributions from qualified_plans sec_401 of the code was enacted to ensure that the amounts contributed to qualified_retirement_plans were used for retirement by requiring that retirement payments begin no later than a certain date with no less than a certain amount being distributed each year of retirement the legislative_history of the original version of sec_401 a of the code in stated that its purpose is in preventing lifetime accumulations which might escape income_taxation altogether congo rec statement of sen smathers in general sec_401 a a of the code states that a_trust shall not constitute a qualified_trust under this subsection unless the plan provides the entire_interest of each employee i ii will be distributed to such employee not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date in accordance with regulations over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 a of the code generally provides that a defined_benefit_plan will not be considered a qualified_plan unless vested benefits with respect to a married participant who dies before the annuity_starting_date are payable in the form of a qualified_preretirement_survivor_annuity and with respect to a married participant who dies after the annuity_starting_date a qualified_joint_and_survivor_annuity sec_415 a a of the code provides that a_trust which is a part of a pension_plan will not constitute a qualified_trust if the pension_plan provides for the payment of benefits which exceed the limitation of sec_415 b sec_415 b of the code generally provides that if the benefit under a defined_benefit_plan is payable in any form other than a straight life_annuity the determination as to whether the sec_415 limit has been satisfied shall be made by adjusting the benefit so that it is equivalent to a straight life_annuity sec_417 of the code provides that a plan meets the requirements of sec_401 a if among other requirements each participant may elect during the applicable_election_period to waive the qualified_joint_and_survivor_annuity form of benefit or the qualified_preretirement_survivor_annuity form of benefit or both sec_417 of the code defines the applicable_election_period as meaning in part in the case of an election to waive the qualified_joint_and_survivor_annuity form of benefit the 180-day page 201422030' period ending on the annuity_starting_date sec_1 a -6 q a-1 a in pertinent part states that in order to satisfy sec_401 a of the code distributions of the employee's entire_interest under a defined benefit pension_plan must be paid in the form of periodic annuity payments for the employee's life or the joint lives of the employee and beneficiary or over a period certain that does not exceed the maximum length of the period certain determined in accordance with a-3 of this section once payments have commenced over a period the period may only be changed in accordance with a-13 or a-14 of this section except as otherwise provided in this section such as permitted increases described in a-14 of this section all payments whether paid over an employee's life joint lives or a period certain also must be nonincreasing sec_1_401_a_9_-6 q a-13 a states that an annuity_payment period may be changed in accordance with the provisions set forth in paragraph b of this a-13 or in association with an annuity_payment increase described in a-14 of this section sec_1_401_a_9_-6 q a-14 a states that except as otherwise provided in this section all annuity payments whether paid over an employee's life joint lives or a period certain must be nonincreasing or increase only in accordance with one or more of the following with an annual percentage increase that does not exceed the percentage increase in an eligible cost-of-living index as defined in paragraph b of this a-14 for a 12-month_period ending in the year during which the increase occurs or the prior year with a percentage increase that occurs at specified times eg at specified ages and does not exceed the cumulative total of annual percentage increases in an eligible cost-of-living index as defined in paragraph b of this a-14 since the annuity_starting_date or if later the date of the most recent percentage increase however in cases providing such a cumulative increase an actuarial increase may not be provided to reflect the fact that increases were not provided in the interim years to the extent of a reduction in the amount of the employee's payments to provide for a survivor benefit but only if there is no longer a survivor benefit because the beneficiary whose life was being used to determine the period described in sec_401 over which payments were being made dies or is no longer the employee's beneficiary pursuant to a qualified_domestic_relations_order within the meaning of sec_414 to pay increased benefits that result from a plan amendment to allow a beneficiary to convert the survivor portion of a joint_and_survivor_annuity into a single sum distribution upon the employee's death or page to the extent increases are permitted in accordance with paragraph c or d of this a-14 sec_1 b - b iii provides that if a participant will have distributions commencing at more than one annuity_starting_date the limitations of sec_415 of the code must be satisfied as of each of the annuity starting dates taking into account the benefits that have been provided at all of the annuity starting dates analysis sec_401 a of the code provides a tax_deferral for retirement benefits accumulated in a qualified_pension plan sec_401 a of the code and the regulations ensure that these tax-deferred accumulations are in fact used during retirement and do not escape taxation sec_1 a -6 sets forth the rules governing required distributions from defined benefit plans and annuity_contracts sec_1 a -6 q a-13 a states that an annuity_payment period may be changed in association with an annuity_payment increase described in a-14 of this section sec_1 a -6 q a a provides that annuity payments from a qualified_plan may increase if the payment of increased benefits results from a plan amendment the company's proposed amendments to each of the plans adds a lump sum option for window-eligible participants under which they will have the opportunity to elect within a window period of no less than days and no more than days to receive in lieu of their current annuity either the automatic annuity form of benefit including a qualified_joint_and_survivor_annuity and a qualified_optional_survivor_annuity or a lump sum payment elections by window-eligible participants to receive a new distribution option will be subject_to applicable spousal consent the proposed amendment will result in a change in the annuity_payment period the annuity_payment period will be changed in association with the payment of increased benefits as a result of the addition of the lump sum option in addition window-eligible participants who wish to change their current_distribution option will be considered to have a new annuity_starting_date as of the first date of the month in which their new benefit is payable because the ability to select a lump sum option will only be available during a limited window the increased benefit payments will result from the proposed plan amendment and as such are a permitted_benefit increase under sec_1 a -6 q a-14 a in order for a plan to remain qualified under sec_401 a of the code the calculation of the value of the benefit elected under the lump sum window option must comply with the requirements of sec_417 e and the regulations thereunder under section dollar_figure spousal consent must include where the law requires both the current spouse and a former spouse if the annuitant has remarried since the annuity_starting_date page of revproc_2014_4 subject_to certain exceptions the irs generally does not issue letter rulings on matters involving qualification issues under sec_401 through of the code qualification matters are generally handled by the employee_plans determination_letter program as provided in revproc_2014_6 accordingly we have not considered among other matters whether the lump sum window benefits comply with the requirements of sec_417 and the regulations thereunder with respect to the amount of the distribution and minimum present_value requirement that is applied based on the present_value of the normal_retirement_benefit instead this letter_ruling is based on your representation that the limited window period satisfies sec_417 of the code and sec_1_417_e_-1 of the regulations ruling therefore in this circumstance the minimum distribution_requirements of sec_401 a of the code would not be violated if the company amended the plans to offer a lump sum payment option during a limited window period of no less than days and no more than days to the plans' participants and beneficiaries for whom annuity payments have already begun except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code including sec_401 sec_411 sec_415 sec_417 and sec_436 or of title i of erisa no opinion is expressed regarding the qualification of the plan in addition no opinion is expressed on whether the method for valuing benefits under the limited window period option satisfies the requirements of sec_417 and the regulations thereunder this letter is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent page if you wish to inquire about this ruling please contact at - please address all correspondence to se t ep ra t2 sincerely william b hulteng manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
